NUMBERS 13-12-00758-CV, 13-12-00759-CV,
                       & 13-12-00760-CV

                                COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

                       IN RE WILLIAM HAYES WYTTENBACH


                          On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
                 Before Justices Garza, Benavides, and Perkes
                      Per Curiam Memorandum Opinion1

       Relator, William Hayes Wyttenbach, proceeding pro se, filed a petition for writ of

mandamus in the above causes on December 17, 2012, through which he requests that

we order that: (1) the trial court erred in concluding that relator was in arrears on his

child support; (2) the State of Texas has no jurisdiction “in a new original petition

between the underlying parties;” (3) the State of Texas “has no continuing jurisdiction in

       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
the underlying matter;” (4) all orders made after filing a new petition are void; and (5)

that the trial court is barred from making “any new orders of any kind in the underlying

matter.”

       To be entitled to the extraordinary relief of a writ of mandamus, the relator must

show that the trial court abused its discretion and that there is no adequate remedy by

appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding).    The relator has the burden of establishing both prerequisites to

mandamus relief.      In re CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003) (orig.

proceeding); see Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.]

1992, orig. proceeding) (“Even a pro se applicant for a writ of mandamus must show

himself entitled to the extraordinary relief he seeks.”). This burden is a heavy one. See

In re Epic Holdings, Inc., 985 S.W.2d 41 (Tex. 1998) (orig. proceeding).

       In addition to other requirements, the relator must include a statement of facts

supported by citations to “competent evidence included in the appendix or record,” and

must also provide “a clear and concise argument for the contentions made, with

appropriate citations to authorities and to the appendix or record.” See generally TEX.

R. APP. P. 52.3. In this regard, it is clear that relator must furnish an appendix or record

sufficient to support the claim for mandamus relief. See id. R. 52.3(k) (specifying the

required contents for the appendix); R. 52.7(a) (specifying the required contents for the

record).

       The Court, having examined and fully considered the petition for writ of

mandamus, is of the opinion that relator has not shown himself entitled to the relief




                                                2
sought. Accordingly, the petition for writ of mandamus filed in these causes is DENIED.

See id. R. 52.8(a).



                                                            PER CURIAM

Delivered and filed the
18th day of December, 2012.




                                              3